Citation Nr: 1136796	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  06-10 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from November 1971 to January 1974.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  In January 2008, a videoconference hearing was held before the undersigned.  A transcript of that hearing is associated with the claims file.

In March 2008 the Board issued a decision which, in pertinent part, denied service connection for tinnitus and a psychiatric disorder.  The Veteran appealed the March 2008 Board decision to the U.S. Court of Appeals for Veterans Claims (Court), resulting in an April 2009 Joint Motion for Remand (Joint Motion) by the parties.  By an April 2009 Order, the Court remanded matter for compliance with the instructions in the Joint Motion.  In November 2009 the Board remanded the matter for further development.  By rating decision dated in May 2011 service connection was awarded for bipolar disorder with alcohol abuse (also claimed as posttraumatic stress disorder) and depression.  As that decision represents a full grant of benefits with respect to the claim of service connection for a psychiatric disorder, it will not be addressed herein.


FINDING OF FACT

Tinnitus was not manifested in service, and is not shown to be related to the Veteran's service.


CONCLUSION OF LAW

Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was advised of VA's duties to notify and assist in the development of this claim.  Via letters in May 2004 and November 2006, he was advised of the evidence and information necessary to substantiate his claim, the information required of him to enable VA to obtain evidence in support of his claim, the assistance that VA would provide to obtain evidence and information in support of his claim, and the evidence that he should submit if he did not desire VA to obtain such evidence on his behalf.  In compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a March 2006 letter informed the Veteran of disability rating and effective date criteria.  

Although complete VCAA notice was not provided to the Veteran prior to the initial adjudication in this matter, he has had ample opportunity to supplement the record and to participate in the adjudicatory process following notice.  The claims were readjudicated after all essential notice was given.  See May 2011 supplemental statement of the case; Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for a VA examination in December 2004 and another VA examination in June 2010.  The Veteran argues that the June 2010 examination is inadequate because it failed to adequately consider his lay statements and requests that another VA examination be scheduled, in part because the rationale provided was inadequate.  See June 2011 and August 2011 written statements from the Veteran's attorney.

However, the VA examinations are found to cumulatively be adequate for rating purposes.  With respect to the Veteran's argument that the 2010 examiner did not adequately consider the Veteran's statements, the Board finds that the examination report is clear that the Veteran's lay statements were considered.  The examiner specifically noted that the Veteran reported that he had had tinnitus "since service," and the examiner specifically noted that the claims folders had been reviewed.  A review of the claims folders would necessarily include a review of the Veteran's numerous written statements.  Given that the Board has determined that the Veteran's statements with respect to his tinnitus are not credible, further examination to address these statements is not necessary.  This is so because a medical opinion based on such statements would not be probative.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (Board is not obliged to accept an opinion based on inaccurate medical history); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (A medical opinion based on an inaccurate factual premise is not probative. ).

With respect to the Veteran's argument that the 2010 examiner's rationale is inadequate, the Board finds, to the contrary, i.e, that the examiner's explanation is adequate for adjudicatory purposes.  This is so because the examiner explained his negative opinion (finding it less likely as not that the Veteran's reported tinnitus was caused by or a result of noise exposure in service).  The examiner provided the explanation for his conclusions, stating that his conclusions were based on electronic hearing testing conducted at enlistment and discharge which showed that the Veteran did not have hearing damage while in service (and thus intimating that hearing damage was related to the development of tinnitus).  The opinion is adequate because it reflects familiarity with the entire record, including the Veteran's lay statements, and includes a detailed explanation of rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  

The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ( "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  He has not identified any other pertinent evidence that remains outstanding.  Thus, VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claim.

B. Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  To establish service connection for a disability, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury (disability).  Hickson v. West, 13 Vet. App. 247, 248 (1999).

The Veteran's service treatment records (STRs) do not mention any complaints or treatment for hearing loss or tinnitus.  His DD Form 214 shows that he served in an engineer battalion.  His January 1974 separation examination report notes his ears were normal on clinical evaluation.  He checked boxes marked "no" with respect to whether he now had or ever had had hearing loss or ear, nose, or throat trouble.

On service separation examination audiometry puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
0
N/A
0
LEFT
25
10
0
N/A
0

The Veteran filed a claim for VA pension benefits in 1990 and reported problems with depression, memory loss, stress, head injury, dislocated hip, and a broken fibula, but did not mention hearing loss or tinnitus.  On March 1990 VA general medical examination, the Veteran did not report tinnitus, although he reported numerous other symptoms/complaints.  Ear examination noted that tympanic membranes could be visualized bilaterally and were intact.

Likewise, private treatment records dated from 1986 to 1991 show various complaints for shoulder and hip pain, viral symptoms like nausea, chest discomfort, reflux, left elbow pain, skin problems, headaches, an ingrown toenail, and fatigue, but no complaints pertaining to hearing disability or tinnitus.

A December 1993 examination for housebound status or aid and attendance noted numerous medical problems, including extensive chemical burns, chronic pain syndrome, and a vascular necrosis of the right femoral head, but there was no mention of tinnitus or hearing problems.  The Veteran listed numerous other problems in a claim filed that same month; tinnitus was not mentioned.

The earliest record mentioning tinnitus is a March 2004 claim for compensation.  A July 2004 statement by the Veteran's former wife notes that he complained of being unable to hear her voice or that of her daughter due to ringing in his left ear.  He reported his tinnitus began in service when a shotgun went off right by his ear.  He reported that the shotgun was fired by a white serviceman who was firing in the barracks on black servicemen.

On December 2004 authorized audiological evaluation, the examiner found a moderate sensorineural hearing loss in the right ear and a nondisabling hearing loss in the left ear.  The Veteran reported hearing loss since service and he indicated that he had episodes of tinnitus "twice a week" for "5-10 seconds."  He stated that he had exposure to noise trauma as an Army combat engineer.  

The examiner opined "the veteran's report of the frequency and duration of tinnitus does not warrant a diagnosis of tinnitus."  He stated that the veteran did not have a disabling hearing loss in the right ear. Regarding the left ear, the examiner stated:

The veteran's c-file was reviewed.  An electronic hearing test conducted as part of the veteran's separation medical exam dated January 17, 1974 shows the veteran's hearing was within normal limits at discharge.  Based on hearing within normal limits at discharge, it is my opinion that the veteran's current moderate loss of hearing is less likely as not caused by or a result of noise exposure while in service.

Service connection for bilateral hearing loss was denied by the Board in March 2008.  

During his January 2008 hearing before the undersigned, the Veteran reported that he could not recall when his hearing problems began.  He testified that as to his tinnitus "it'll stay with you for awhile."

A June 2010 VA examination report notes that the Veteran reported having tinnitus currently and that he had had tinnitus "since service."  The examiner noted that the claims folders were reviewed.  The examiner concluded that "the veteran's reported tinnitus is less likely as not caused by or a result of noise exposure while in the service."  He explained the rationale for his conclusion, noting that "[e]lectronic hearing testing conducted at enlistment and discharge shows the veteran did not have hearing damage while in service."  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Given the findings of the 2010 VA examiner with respect to tinnitus, the Board will concede that the Veteran has or had tinnitus at least at some point during this appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  It may also reasonably be conceded that he was exposed to some levels of noise trauma in service.

It is noteworthy that postservice evidence does not include any mention of complaints or findings of hearing loss and/or tinnitus prior to 2004 (more than 30 years after service).  Such a lengthy time interval between service and the earliest postservice recorded complaint or findings of a disability for which service connection is sought is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In addition to the documented post-service treatment records, the evidence includes statements from the Veteran asserting continuity of symptoms.  The Board acknowledges that lay evidence concerning continuity of symptoms after service may be competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Assuming that the appellant is competent to report symptoms of tinnitus because this requires only personal knowledge as it comes to him through his senses, the Board finds that his statements are not credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) ("Credibility can be genuinely evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, official plausibility of the testimony, and the consistency of the witness' testimony").  His accounts of continuity of symptomatology are self-serving.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements).
Official records contradicting parts of the Veteran's statements regarding the origin of his tinnitus also detract from his credibility.  He reported that his tinnitus began when a man, who was shooting at servicemen, fired a shotgun near his ear in the barracks.  The claims folders contain a copy of a military police (MP) investigation report indicating that around the time reported by the Veteran there was indeed an incident where a soldier fired a shotgun at two other men as a result of a prior argument.  However, the Veteran is not mentioned in the report as being involved in the incident, and the incident took place at a residence, not in the barracks.  Given its nature and purpose, and that it was contemporaneous with the event in question, the Board finds the MP report more probative in this matter than the Veteran's self-serving account.

The Veteran's credibility is also weakened by his inconsistent descriptions of his tinnitus.  At his December 2004 VA audiological examination, he reported that he had tinnitus twice a week for 5 to 10 seconds.  The examiner determined that "the report of the frequency and duration of his tinnitus does not warrant a diagnosis of tinnitus."  Thereafter, in May 2005 the RO informed him of the examination results and denied his claim on the basis that he had no current diagnosis.  

Subsequent to the Veteran being notified in 2005 that his description of tinnitus was not diagnostic of tinnitus, his description of his tinnitus changed.  For example, during his 2008 hearing he described his tinnitus as lasting "awhile."  Also, during his 2010 examination, he reported his tinnitus as intermittent since service.  These changes in his accounts to address notations to the effect that his earlier accounts do not support his claim are obviously self-serving, and compensation-driven, and lack credibility. 

For the aforementioned reasons, the appellant's statements are considered not credible.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (Board is not bound to accept uncorroborated account of appellant's medical history but must assess the credibility and weight of the evidence provided by the appellant before rejecting it).

The lay statement of the Veteran's ex-wife indicates he reported hearing troubles to her due to tinnitus, but she did not specify the date when he first complained of tinnitus to her.  Regardless, she reports that she did not meet the Veteran until 1981, more than 6 years after service.  Hence, by her own account, she has no contemporaneous knowledge of complaints by the Veteran of tinnitus during service or for several years after his separation from service.  Further, only the Veteran is competent to observe ringing in his ears.  It is not within the realm of the personal observation of his ex-wife (as only he can hear his own tinnitus).

The Board has weighed the Veteran's statements as to continuity of symptomatology against the absence of documented complaints or treatment in service or for over 30 years following active duty discharge and finds his recollections as to symptoms experienced in the distant past, made in connection with a claim for benefits, to be less probative, particularly as his statements are deemed not credible by the Board.  Therefore, continuity has not here been established, either through the competent evidence or through his statements.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the preponderance of the evidence is against there being a nexus between the Veteran's tinnitus and his active duty, despite his contentions to the contrary.  To that end, the Board places significant probative value on the 2010 VA examination undertaken specifically to address the issue on appeal.  Notably, the only medical opinion on this issue concludes that tinnitus was less likely as not (less than 50 percent probability) related to the Veteran's service.  The 2010 examiner indicated that the Veteran's claims file was reviewed.  The file review is significant, as in support of the opinion the examiner cites to clinical data including that audiological evaluations in the STRs did not show hearing damage (which could indicate a possibility of tinnitus).  

The Board has also considered the Veteran's statements asserting a nexus between his current tinnitus and his active duty service.  He is not competent to provide a nexus opinion as he is a layperson without the specialized training necessary to address a complex question with respect to the inner workings of the ear, and does not cite to any supporting medical texts or treatises.  Such competent evidence has been provided by the 2010 examiner who examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  The Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for tinnitus.  Hence, the benefit of the doubt doctrine does not apply; the claim must be denied.


ORDER

Service connection for tinnitus is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


